Case 1:19-cv-00373-JAO-RT Document 15 Filed 09/09/19 Page 1 of 2                 PageID #: 45

                                      MINUTES



  CASE NUMBER:            CV 19-00373JAO-RT
  CASE NAME:              Avid Amiri vs. County of Maui, et al.
  ATTYS FOR PLA:          Gregory A. Ferren
  ATTYS FOR DEFT:         John Koa Holiona (by phone)
  INTERPRETER:


        JUDGE:      Rom Trader                   REPORTER:         No Record

        DATE:       9/9/2019                     TIME:             9:04 - 9:07


 COURT ACTION: EP: Rule 16 Scheduling Conference -

 Discussion had.

 Jury Selection/Trial is set for 9/8/20 @ 9:00 a.m. before Judge Otake.

 An Early Settlement Conference is set for 1/21/20 @ 10:00 a.m. before Magistrate
 Judge Trader. Confidential Settlement Conference letters are due by 1/14/20.

 Court to issue a Rule 16 Scheduling Conference Order.

 Dates given:

 1.     Jury trial on September 8, 2020 at 9:00 a.m. before JAO
 2.     Final Pretrial Conference on July 28, 2020 at 9:00 a.m. before RT
 3.     Final Pretrial Conference before District Judge N/A
 4.     Final Pretrial Statement by July 21, 2020
 5.     File motions to Join/Add Parties/Amend Pleadings by February 7, 2020
 6.     File other Non-Dispositive Motions by June 10, 2020
 7.     File Dispositive Motions by April 8, 2020
 8a.    File Motions in Limine by August 18, 2020
 8b.    File opposition memo to a Motion in Limine by August 25, 2020
 11a.   Plaintiff’s Expert Witness Disclosures by March 9, 2020
 11b.   Defendant’s Expert Witness Disclosures by April 8, 2020
 12.    Discovery deadline July 10, 2020
 13.    Settlement Conference set for June 18, 2020 at 10:00 a.m. before RT
 14.    Settlement Conference statements by June 12, 2020
Case 1:19-cv-00373-JAO-RT Document 15 Filed 09/09/19 Page 2 of 2                  PageID #: 46

 20.    Submit Voir Dire Questions, Special Verdict Form, Concise Statement of Case and
        Jury Instructions by August 25, 2020
 21.    File Final witness list by August 18, 2020
 24.    Exchange Exhibit and Demonstrative aids by August 11, 2020
 25.    Stipulations re: Authenticity/Admissibility of Proposed Exhibits by August 18,
        2020
 26.    By August 25, 2020 the parties shall file any objections to the admissibility of
        exhibits. Copies of any exhibits to which objections are made shall be attached to
        the objections.
 27.    The original set of exhibits and two copies (all in binders) and a list of all exhibits
        shall be submitted to the Court the Thursday before trial.
 28a.   File Deposition Excerpt Designations by August 18, 2020
 28b.   File Deposition Counter Designations and Objections by August 25, 2020
 29.    File Trial Brief by August 25, 2020
 30.    File Findings of Fact & Conclusions of Law by N/A

 Other Matters:

 Submitted by: Toni Fujinaga, Courtroom Manager.




 CV 19-00373JAO-RT;
 Avid Amiri vs. County of Maui, et al.;
 Rule 16 Scheduling Conference - 16 Scheduling Conference Minutes
 9/9/2019
